UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-55413 CELL SOURCE, INC. (Exact name of registrant as specified in its charter) Nevada 32-0379665 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 65 Yigal Alon Street Tel Aviv, Israel (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code -1755 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x As of November 16, 2015, the registrant had 23,679,256 shares of $0.001 par value common stock outstanding. CELL SOURCE, INC. AND SUBSIDIARY FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2015 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 1 Condensed Consolidated Balance Sheets as of September 30, 2015 (Unaudited) and December 31, 2014 1 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2015 and 2014 2 Unaudited Condensed Consolidated Statement of Changes in Stockholders’ Deficiency for the Nine Months Ended September 30, 2015 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2015 and 2014 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4. Controls and Procedures. 22 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 1A. Risk Factors. 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults Upon Senior Securities. 23 Item 4. Mine Safety Disclosures. 23 Item 5. Other Information. 23 Item 6. Exhibits. 23 SIGNATURES 24 CELL SOURCE, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) Assets Current Assets: Cash Prepaid expenses Current portion of deferred financing costs - Other current assets Total Current Assets Deferred financing costs, net of current portion - Property and equipment, net Total Assets Liabilities and Stockholders' Deficiency Current Liabilities: Accounts payable and accrued expenses Accounts payable and accrued expenses - related parties Accrued compensation Derivative liabilities Notes payable, net of debt discount of $136,275 at September 30, 2015 - Notes payable - related party, net of debt discount of $28,000 at September 30, 2015 Advances payable - Total Current Liabilities Commitments and contingencies - - Stockholders' Deficiency: Preferred stock, $0.001 par value; 10,000,000 shares authorized; no shares issued and outstanding at September 30, 2015 and December 31, 2014 - - Common stock, $0.001 par value; 200,000,000 shares authorized; 23,679,256and 23,579,256 shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated deficit Total Stockholders' Deficiency Total Liabilities and Stockholders' Deficiency See Notes to the Condensed Consolidated Financial Statements 1 CELL SOURCE, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For The Three Months Ended For the Nine Months Ended September 30, September 30, Revenues $
